UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-4526 Name of Registrant: Vanguard Quantitative Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2010  March 31, 2011 Item 1: Reports to Shareholders Vanguard Growth and Income Fund Semiannual Report March 31, 2011 > For the six months ended March 31, Vanguard Growth and Income Fund returned almost 18%. > The fund outpaced its benchmark, the S&P 500 Index, as well as the average return of its large-capitalization core fund peers for the period. > Strong stock selection within the consumer staples and financial sectors boosted returns relative to the benchmark. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 6 Fund Profile. 9 Performance Summary. 11 Financial Statements. 12 About Your Funds Expenses. 22 Glossary. 24 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Six Months Ended March 31, 2011 Total Returns Vanguard Growth and Income Fund Investor Shares 17.67% Admiral Shares 17.75 S&P 500 Index 17.31 Large-Cap Core Funds Average 16.47 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Funds Performance at a Glance September 30, 2010 , Through March 31, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Growth and Income Fund Investor Shares $23.98 $27.96 $0.243 $0.000 Admiral Shares 39.15 45.67 0.406 0.000 1 Chairmans Letter Dear Shareholder, Most global stock markets proved resilient over the past six months, despite Japans devastating earthquake and tsunami and the political unrest in North Africa and the Middle East. For the six months ended March 31, 2011, the S&P 500 Index returned about 17%. Vanguard Growth and Income Fund did a bit better, outperforming both its benchmark and the average return of its peers. (The funds Investor Shares returned 17.67%; Admiral Shares returned 17.75%.) The fund notched positive results in all ten market sectors for the period. However, it was the advisors strong stock selection in the consumer staples and financial sectors that gave the fund a slight advantage over its benchmark. Despite distressing headlines, stock markets rallied Global stock markets produced exceptional returns for the six months ended March 31, a period punctuated by unnerving developments such as political upheaval in the Middle East and North Africa, new sovereign debt dilemmas in Europe, and a nuclear emergency in Japan. On a more optimistic note, the U.S. economy continued to grind into gear. Job growth picked up, fueling hopes that the good news might be persistent enough to bring down the high unemployment rate. The broad U.S. stock market returned more than 18%. The stocks of smaller companies, which are keenly sensitive 2 to t h e rh yt hm s of t h e b u s in ess cyc l e, did eve n bette r . No n -U.S. stock mar kets t rail e d t h e ir A m e ri c an co un te rpar ts, t h o ugh a s a gr o up , t h e ir s i x- m o n t h r et urn to pp e d 10%. E ur o p e an stocks p e r fo rm e d best. All b u t t h e s h o r test-te rm ra tes m ove d high e r , a ffe c t ing bo nd p ric es W i t h t h e exce p t i o n of t h e s h o r test-te rm sec uri t i es, t h e ra tes o n f i xe d in co m e in vest m e n ts m ove d high e r during t h e s i x- m o n t h p e ri o d . At t h e st ar t of t h e p e ri o d , t h e 10-ye ar U.S. T r e a s ur y n ote y i e ld e d a m e ag e r 2.51%. By t h e e nd , t h e ra te had c lim be d to 3.45% a s in vesto r s d e mand e d m o r e co mp e n s a t i o n fo r t h e p oss i b ili ty t ha t in f la t i o n will co n t inu e to a cce l e ra te f r o m f inan c ial -c ri s i s l o w s. Ri s ing ra tes pu t s h o r t-te rm pr ess ur e o n bo nd pri ces. T h e b r o ad U.S. t a x a b l e bo nd mar ket pr o du ce d a s ligh t l y n e ga t i ve r et urn . T h e b r o ad muni c ipal bo nd mar ket, whi c h c am e und e r pr ess ur e bot h f r o m ri s ing ra tes and co n ce rn (ex agg e ra te d , in Vanguard s v i e w ) a bo u t t h e f inan c ial st r e ng t h of st a te and muni c ipal bo rr o w e r s, r et urn e d 3.68%. As i t ha s s in ce Dece m be r 2008, t h e F e d e ral R ese r ve h e ld i ts t arg et fo r s h o r t-te rm in te r est ra tes n e ar 0%. T hi s st an ce ke p t t h e r et urn s a v aila b l e f r o m m o n ey mar ket in st rum e n ts, s u c h a s t h e 3- m o n t h T r e a s ur y b ill , in t h e s am e n e igh bo rh oo d . Market Barometer Total Returns Periods Ended March 31, 2011 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 18.13% 16.69% 2.93% Russell 2000 Index (Small-caps) 25.48 25.79 3.35 Dow Jones U.S. Total Stock Market Index 18.51 17.50 3.27 MSCI All Country World Index ex USA (International) 10.85 13.15 3.59 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) -0.88% 5.12% 6.03% Barclays Capital Municipal Bond Index (Broad tax-exempt market) -3.68 1.63 4.14 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.15 2.09 CPI Consumer Price Index 2.30% 2.68% 2.26% 3 Consumer staples and financials drove outperformance Vanguard Growth and Income Fund seeks to outperform the Standard & Poors 500 Index by investing in large- and mid-capitalization U.S. companies that its advisor, Mellon Capital Management, believes are attractively valued companies with strong prospective growth in earnings and share price. The advisor follows a quantitative investment approach in its attempt to create a portfolio with a risk profile similar to that of its benchmark index but made up of stock selections that can help it to outperform the unmanaged benchmark. This strategy paid off during the half-year: The fund modestly outpaced its benchmark and bested the average return of its peer funds by more than a full percentage point. Holdings in consumer staples helped the fund the most in outperforming its index, with its selections returning about half a percentage point more than those in the benchmark. Stock selection in beverages and food products provided a notable boost. In financials, sizable holdings in diversified financial services firmsspecifically JPMorgan Chase (+21%) and Moodys (+37%)added value. The fund also benefited from not holding some of the indexs weaker-performing insurance companies. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Growth and Income Fund 0.32% 0.21% 1.26% The fund expense ratios shown are from the prospectus dated January 27, 2011, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2011, the funds annualized expense ratios were 0.33% for Investor Shares and 0.22% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2010. Peer group: Large-Cap Core Funds. 4 T h e f und s h o lding s in h e al t h c ar e, in fo r
